Citation Nr: 1743236	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for conjunctivitis and iritis (claimed as bilateral eye condition).

2.  Entitlement to service connection for a skin disorder of the hands. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of the proceeding is of record. 

This appeal was previously remanded by the Board in May 2015.  At that time, the Veteran was represented by a national service organization.  However, in February 2016, he appointed the state service organization listed on the title page above. 

The Board recognizes that in the April 2016 VA addendum opinion, the VA examiner indicated that the Veteran may have a skin disorder of the feet that was present in service and has continued since service.  The Veteran is advised that if he intends to file a claim for service connection for a skin disorder of the feet, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As an initial matter, with respect to all of the claims on appeal, the Board notes that the AOJ did not send the Supplemental Statement of the Case (SSOC) to the Veteran's current representative as directed in the May 2015 remand.  At the time of the remand, the Veteran's representative was Veterans of Foreign Wars.  At the time the SSOC was mailed in July 2016, he had already changed his representative to the Arizona Department of Veterans Services.  As such, the Veteran's current representative must be offered the opportunity to review the SSOC and provide a response to the same.  See 38 C.F.R. § 19.31; see also Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Regarding the peripheral neuropathy claim, in December 2016, the Veteran submitted additional relevant evidence regarding service in Vietnam, without a waiver of review by the AOJ.  The Board acknowledges that correspondence received in July 2016 indicated that the Veteran would waive AOJ review of future evidence submitted by the Veteran.  However, the July 2016 correspondence was signed by the Veteran's former representative who was not the Veteran's current representative at that time.  As such, the service organization did not have authority to waive the Veteran's right to AOJ review.  A remand is required for the issuance of a SSOC following review of the additional evidence.  See 38 C.F.R. § 20.1304.

Additionally, for the reasons discussed below, the Board finds that the VA opinions regarding the eye and skin disorders are inadequate and an addendum opinion must be obtained.  See Stegall, supra. 

Regarding the claim for a bilateral eye disorder, the Board notes that pursuant to the May 2015 remand, the Veteran was afforded a VA examination in January 2016 and a VA addendum opinion was obtained in April 2016.  The January 2016 VA examination report did not address whether the Veteran's current eye disorders were related to service.  Unfortunately, the April 2016 VA addendum opinion is inadequate as the examiner did not explain the basis of the opinion that the Veteran's current disability is not related to the Veteran's eye problems in service.  Further, the April 2016 VA examiner did not address the Veteran's sworn testimony and written statements regarding continuity of eye symptoms since service.  For these reasons, another addendum opinion must be obtained.  See Stegall, supra.  The Veteran testified that he experienced dry eyes in service with dark crystals in the corners of his eyes most of the time.  He testified that his eyes bothered him after service and he complained to private doctors about the problem.  See October 2014 Hearing Transcript, pp. 4 through 9.  The examiner did not provide an opinion as to whether his current dry eye problem is as likely as not the same problem he had in service.  

Regarding the skin disorder of the hands, in the December 2015 VA examination report and the April 2016 VA addendum opinion, the examiner noted that the Veteran's contact dermatitis of the hands was not present in service because it was not reported in service.  It appears that the examiner did not consider the Veteran's sworn testimony that he did not complain about his dry, cracking, red hands in service.  See Transcript p. 18.  Moreover, it is not clear that the examiner considered the Veteran's testimony that since service, he has been very sensitive to any chemicals touching his hands because his hands crack and bleed if he does so.  Id.  Also, the examiner appeared to base the negative opinion on the lack of a relationship between exposure jet fuel and the current disorder but did not address the Veteran's contention that his current skin disorder of the hands is due to use of other solvents to which he was exposed in service, or used regularly as part of his duties in service.  As such, an addendum opinion is required.  See Stegall, supra. 

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained. Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran the opportunity to identify any additional, relevant VA or private treatment records.  Following receipt of the appropriate release form, obtain and associate with the claims file all updated VA and private treatment records.

2.  Following completion of item number 1, obtain a VA addendum opinion to address whether the Veteran's bilateral eye disorder is related to service.  The electronic claims file must be made available to the examiner for review.  The Board leaves it to the discretion of the clinician asked to render the opinion whether the Veteran should be reexamined.  If the Veteran is reexamined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is asked to offer an addendum opinion as to whether it is at least as likely as not that any current eye disorder is due to service.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosed eye disorder, to include diagnoses of iritis and conjunctivitis?  The Board notes that dry eye syndrome with blepharitis and cataracts.  

B) For each diagnosed eye disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include his complaints that he had dry eyes in service and that he experienced dark crystals in the corners of his eyes.  Is it at least likely as not (50 percent or greater probability) that his currently diagnosed dry eye syndrome caused by blepharitis is related to his complaints in service?

In reaching any conclusion, the examiner must consider the Veteran's report of continuity of eye symptoms since service.  The examiner must offer a complete explanation for all conclusions reached.  

3.  Following completion of item 1 above, obtain a VA addendum opinion to address whether the Veteran's skin disorder of the hands may be related to service.  The entire electronic file must be made available to the examiner for review.  The Board leaves it to the discretion of the clinician asked to render the opinion whether the Veteran should be reexamined.  If the Veteran is reexamined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is asked to offer an addendum opinion as to whether it is at least as likely as not that any current skin disorder of the hands is due to service.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosed skin disorder of the hands?  List each diagnosed skin disorder.

B) For each diagnosed skin disorder, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include exposure to solvents in addition to jet fuel?  In reaching any conclusion, the examiner must consider the Veteran's competent and credible testimony that he did not report his hand symptoms (red, cracking, dry hands) in service.  Moreover, the examiner must consider the Veteran's statements that since service, he experiences the same symptoms when his hands are exposed to solvents.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached and may not rely on the lack of documentation of complaints in service as the basis for any opinion.  

4.  Following completion of all of the items above, and any additional development that may be required, review all evidence received since the July 2016 SSOC and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his current representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


